Rothrock, J.,
dissenting. — The ground of the foregoing opinion is, that the answer of the garnishee should be preserved by a bill of exceptions, because such answer is not a pleading, but is merely evidence. In my opinion it partakes of the nature of both pleading and evidence.
The answer of the garnishee is controverted by a pleading filed by the opposite party. Code, § 2987. In that case of course the pleading of the opposite party must deny or controvert the fact statements of the answer of the garnishee, and in any event, whether controverted or not, the answer of the garnishee stands as his pleading. It is not the less so, because the statute also makes his answer evidence on the trial.
But this question should not be determined upon technical definitions of what are, and what are not, pleadings. The majority of the. court appear to be of the opinion that if the answer of the garnishee be not a pleading, it should be incorporated in a bill of exceptions. In my opioion this is not the test as to the necessity for a bill of exceptions. The office of a bill of exceptions is to make that of record which does not otherwise so appear. The records “consist of the original papers constituting the causes adjudicated,” and the books provided for in section 197 of the Code. Now the answer of the garnishee is his original paper, or pleading, and is just as much a part of the record, without a bill of exceptions, as the pleading controverting it or any other paper required to be filed in the case